Name: Commission Regulation (EC) No 1250/2002 of 11 July 2002 derogating, for the 2001/02 marketing year, from the time limits provided for in Article 12(3) and (5) and Article 20(2) of Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/99 to 2003/04 marketing years
 Type: Regulation
 Subject Matter: European Union law;  processed agricultural produce;  marketing;  cooperation policy;  economic policy
 Date Published: nan

 Avis juridique important|32002R1250Commission Regulation (EC) No 1250/2002 of 11 July 2002 derogating, for the 2001/02 marketing year, from the time limits provided for in Article 12(3) and (5) and Article 20(2) of Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/99 to 2003/04 marketing years Official Journal L 183 , 12/07/2002 P. 0007 - 0008Commission Regulation (EC) No 1250/2002of 11 July 2002derogating, for the 2001/02 marketing year, from the time limits provided for in Article 12(3) and (5) and Article 20(2) of Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/99 to 2003/04 marketing yearsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 1513/2001(2), and in particular Article 5 thereof,Having regard to Council Regulation (EC) No 1638/98 of 20 July 1998 amending Regulation No 136/66/EEC on the establishment of a common organisation of the market in oils and fats(3), as last amended by Regulation (EC) No 1513/2001, and in particular Article 2(4) thereof,Having regard to Council Regulation (EEC) No 2261/84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organisations(4), as last amended by Regulation (EC) No 1639/98(5), and in particular Article 19 thereof,Whereas:(1) Article 12 of Commission Regulation (EC) No 2366/98 of 30 October 1998 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/99 to 2003/04 marketing years(6), as last amended by Regulation (EC) No 2070/2001(7), stipulates that olive growers must submit applications for olive oil production aid before 1 July of each marketing year. Producer Member States must also notify the Commission before 5 September of each marketing year of the number of aid applications and the quantities of olive concerned.(2) Article 20(2) of that Regulation stipulates that producer organisations or, where appropriate, associations thereof must submit aid applications for the marketing year in progress to the competent agency of the Member State concerned before 1 August of each marketing year. Aid applications lodged late by olive growers may also be submitted by the organisation or association by 14 August of each marketing year.(3) To allow additional checks on aid applications to be made, in particular by using the Geographical Information System (GIS), the time limit for the lodging of aid applications by olive growers should be extended from 1 July 2002 to 15 July 2002. As a result, it is also necessary to extend the dates for the lodging of aid applications by producer organisations and associations thereof and to extend the date by which the Member States must notify the Commission of the number of aid applications and the quantities of olive concerned.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1Notwithstanding Article 12(3) of Regulation (EC) No 2366/98, olive growers are authorised to submit aid applications for the 2001/02 marketing year covering their olive trees in production and the olive groves they managed as at 1 November 2001 by 15 July 2002.Article 2Notwithstanding Article 12(5) of Regulation (EC) No 2366/98, the Member States concerned shall notify the Commission of the number of aid applications and the quantities of olive oil for the 2001/02 marketing year before 10 September 2002.Article 3Notwithstanding Article 20(2) of Regulation (EC) No 2366/98, producer organisations and associations thereof are authorised to submit aid applications for the 2001/02 marketing year to the competent agency of the Member State concerned by 15 August 2002.However, aid applications lodged late by olive growers may be submitted by the organisation or association by 30 August 2002.Article 4This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 30 June 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 July 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 172, 30.9.1966, p. 3025/66.(2) OJ L 201, 26.7.2001, p. 4.(3) OJ L 210, 28.7.1998, p. 32.(4) OJ L 208, 3.8.1984, p. 3.(5) OJ L 210, 28.7.1998, p. 38.(6) OJ L 293, 31.10.1998, p. 50.(7) OJ L 280, 24.10.2001, p. 3.